 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6   BRENT LUYSTER,
                                                           Case No. C18-6022 BHS-TLF
 7                              Plaintiff,
            v.                                             ORDER STAYING DISCOVERY
 8
     RIC BISHOP, et al.,
 9
                                Defendants.
10

11          This matter comes before the Court on plaintiff’s motion for extension of the discovery

12   deadline. (Dkt. 23.)

13          On February 28, 2019, the Court issued a pre-trial scheduling order. (Dkt. 13.) The pre-

14   trial scheduling order set a discovery deadline of June 28, 2019, instructing parties that “service

15   of responses to interrogatories and to requests to produce, and the taking of depositions, shall be

16   completed by this date.” Id. at 1. Further, the order instructed that the serving party must serve

17   interrogatories at least thirty days before this deadline to allow the other party thirty days to

18   respond in compliance with Federal Rule of Civil Procedure (FRCP) 33(a). Id.

19          In his motion for extension of the discovery deadline, plaintiff indicates that “[o]n May

20   28, 2019, exactly thirty days before the deadline, plaintiff served a discovery request via the U.S.

21   mail.” (Dkt. 23 at 1.) Plaintiff further indicates that defendants declined to respond to the

22   requests because defendants received the requests on June 3, 2019 and therefore the responses

23   would be due on July 3, 2019, after the discovery cut-off date. (Dkt. 23 at 2, 9; See, Ex. B.)

24

25

26   ORDER STAYING DISCOVERY - 1
 1   Plaintiff informs the Court that these requests were sent in a good faith effort to comply with the

 2   pre-trial scheduling order and that plaintiff sincerely believed that he was in compliance with the

 3   pre-trial scheduling order. (Dkt. 23 at 2.)

 4          In their opposition to plaintiff’s motion for extension of the discovery deadline,

 5   defendants state that they received plaintiff’s first set of interrogatories on May 21, 2019 which

 6   defendants objected to. (Dkt. 24 at 2.) Defendants also indicate that they object to the requests

 7   for production that defendants received on June 3, 2019. Id. Defendants maintain that the

 8   requests for production in question were untimely served. Id.

 9          Further, defendants assert that plaintiff was aware of the discovery cut-off date, as

10   evidenced by the fact that plaintiff submitted timely interrogatories. Id. Defendants argue that

11   plaintiff has failed to explain why he needs until September 28, 2019 to serve discovery and has

12   failed to show good cause for the extension pursuant to FRCP 6(b)(1). Id. In the alternative,

13   defendants request that the Court stay discovery until defendants’ motion to dismiss is decided

14   and the issue of qualified immunity is resolved. Id.

15          The objections that defendants have allegedly made to plaintiff’s discovery requests are

16   not before the Court in this motion and will not be considered in the Court’s order.

17          Pursuant to FRCP 5(a)(1)(C), unless the court orders otherwise, all discovery paper must

18   be served on the party subject to the discovery requests. When a paper is served by mail, service

19   is completed upon mailing. FRCP 5(b)(2)(C). Further, in the case of service by an incarcerated

20   pro se litigant, service under FRCP 5(b) occurs upon the submission of the papers to prison

21   authorities to mail to the party to be served. Faile v. Upjohn Co., 988 F.2d 985, 988 (9th Cir.

22   1993), disapproved on other grounds, McDowell v. Calderon, 197 F.3d 1253 (9th Cir. 1999).

23   This is because in the case of service by an incarcerated pro se litigant, the moment at which the

24

25

26   ORDER STAYING DISCOVERY - 2
 1   litigant “necessarily lose[s] control over and contact with their documents is at delivery to prison

 2   authorities, not at deposit in the public mail.” Id.

 3          In the present case plaintiff states that he mailed the request for production on May 28,

 4   2019. (Dkt. 23 at 1, 6.) Although the envelope attached in Exhibit A is post marked on May 30,

 5   2019, plaintiff is an incarcerated pro se litigant and therefore service was effective the day he

 6   submitted the requests to be mailed -- not the date on which the correctional facility actually

 7   mailed the requests. (Dkt. 23 Ex. A.)

 8          For this reason, plaintiff’s requests for production were timely served within the deadline

 9   established by the pre-trial scheduling order. However, as defendants point out in their letter to

10   plaintiff, defendants did not receive the requests until June 3, 2019, which gave them less than

11   thirty days to respond before the discovery deadline. (Dkt. 23 Ex. B.) Accordingly, in

12   compliance with FRCP 33(a) and to prevent prejudice to any party, the Court GRANTS a thirty

13   (30) day extension for defendants to respond to plaintiff’s request for production.

14          In their response opposing plaintiff’s motion, defendants request that if the Court grants

15   plaintiff’s motion, the Court should also grant a stay of discovery until defendants’ motion to

16   dismiss has been decided. (Dkt. 24 at 3.) When a defendant has raised a qualified immunity

17   defense the Courts should resolve this threshold matter before permitting discovery. Crawford-

18   El v. Britton, 523 U.S. 574, 598 (1998) (citing to Harlow v. Fitzgerald, 457 U.S. 800, 818

19   (1982)). “If the plaintiff’s action survives these initial hurdles and is otherwise viable, the

20   plaintiff ordinarily will be entitled to some discovery.” Id. In the present case, defendants have

21   asserted qualified immunity as a defense to plaintiff’s action and have filed a motion to dismiss.

22   (Dkt. 12, 17.) Because plaintiff has already filed its reply to defendants’ motion to dismiss (Dkt.

23   20,) neither party would be prejudiced by a stay of discovery until defendants’ motion to dismiss

24

25

26   ORDER STAYING DISCOVERY - 3
 1   is decided. Therefore, the Court GRANTS a stay of discovery in this matter until defendants’

 2   motion to dismiss is decided.

 3          For the foregoing reasons, the Court hereby ORDERS:

 4          Discovery is stayed in this action until defendants’ motion to dismiss is decided, and the

 5   issue of qualified immunity is resolved. If plaintiff’s action survives defendants’ motion to

 6   dismiss, defendants shall have thirty (30) days from the entry of the order on defendants’ motion

 7   to dismiss to respond to plaintiff’s request for production.

 8          Dated this 23rd day of August, 2019.

 9

10

11                                                         A
                                                           Theresa L. Fricke
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26   ORDER STAYING DISCOVERY - 4
